In re Parker, Charles H.; — Plaintiff; Disciplinary Bd. Decision, No. 99-PDB-094 Office Of The Disciplinary Board, No. 99-PDB-094;
Granted. On the showing made, we are unable to determine whether the disciplinary board acted arbitrarily, capriciously or unreasonably in dismissing the complaint. Supreme Court Rule XIX, Section 30(B). However, given the allegations made by the complainant, we believe the disciplinary board erred in not directing that the allegations relating to respondent P.H.K. be investigated further pursuant to Supreme Court rule XIX, Section 30(A). According, the matter is remanded to the Office of Disciplinary Counsel pursuant to Supreme Court Rule XIX, Section 11(B) to conduct further investigation, particularly with regard to the issue of whether respondent charged an excessive fee in this matter.
TRAYLOR, J., not on panel; recused.